Title: From Thomas Jefferson to William Pearce, 15 December 1792
From: Jefferson, Thomas
To: Pearce, William



Sir
Philadelphia Dec. 15. 1792.

The newspapers tell us you have invented a machine by which 700. ℔ of cotton a day can be cleaned of it’s seed. Knowing that this operation has been one of our greatest difficulties in the course of our houshold manufacture in Virginia, I feel much interest in this discovery. The purpose of this letter is merely to ask of you whether the newspaper information be true. Because if it be, I shall have the hope that the benefit of it will reach us in such time and way as you shall find convenient.
Should any circumstance bring you to Philadelphia between this and March next, I will thank you to call on me. I am Sir your humble servt

Th: Jefferson

